EX‑35.21 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Fl 401 South Tryon Street Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of April 1, 2016, by and among CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC, as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, C-III ASSET MANAGEMENT LLC, as Special Servicer, PARK BRIDGE LENDER SERVICES LLC, as Operating Advisor and Asset Representations Reviewer, CITIBANK, N.A., as Certificate Administrator and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee with respect to Commercial Mortgage Pass-Through Certificates, Series 2016-P3 (the "Agreement"). Capitalized terms used herein not otherwise defined shall have the meanings assigned in the Agreement. Pursuant to Section 10.08 of this Agreement, I, Daniel Bober, Executive Vice President of Commercial Mortgage Services do hereby certify that: 1. A review of the activities of the Master Servicer during the period from April 1, 2016 through December 31, 2016 (the “Reporting Period”), and of its performance per the Agreement during such period has been made under my supervision, and 2. To the best of my knowledge, based on such review, the Master Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the 28th day of February 2017. /s/ Daniel Bober Daniel Bober Executive Vice President Wells Fargo Bank Wells Fargo Bank, N.A. (logo) Together we’ll go far
